Idearc Media |

The Official Publisher

        |

Of Verizon Print Directories




Application for Directory Advertising

PRODUCT INFORMATION - SUMMARY




Date: August 10, 2007

Customer ID:

1622024448

Canvass Code/Canvass Name:

MHP07F /MANHATTAN

Business Name:

Gateway Certifications, Inc.

Contact Name:

Lawrence Williams

Street:

250 West 57th, Suite 917

Contact Number:

(212) 586-6103

City, State, Zip:

Manhattan, NY, 10107-0000

Sales Rep Name and Number:

JAIRO BAQUERO (212) 209-4800

Main Listed Business Phone:

(212) 586-6103

Main Heading:

Business Consultants




Product

Estimated Pub  Date

Telephone

Number

Current Monthly Total

New Monthly Total

Cust Initial

SPPPCYP3

-

(212) 586-6103

$ 0.00

$ 275.00

LW




Total New Charges (all products closed to date)

  $ 0.00

   $ 275.00

x




I Lawrence Williams, Jr. (print name) authorize Idearc Media Corp. (“Publisher”)
to publish the advertising described above in the products specified. This
Application is subject to the Application for Directory Advertising Terms and
Conditions. If Publisher publishes my advertising, I agree to pay Publisher the
month rates shown above in accordance with such Terms and Conditions. I warrant
that I have full authority to sign for and bind the party listed above to this
Application.




Revision or cancellation must be received ion writing at Publisher’s notice
address within 14 days of the date of this Application or by the Directory close
date, whichever is earlier (Sec. 28, 27(a)). The issue life of a Print Directory
and the number of monthly payments may be increased or decreased without notice
by up to six months (Sec. 25). Billing may begin before distribution of a Print
Directory begins (Sec. 26). Advertising may be automatically renewed if not
timely cancelled in writing by Advertiser (Sec. 29). Placement or position of
advertising on a specific page or under a specific heading is not guaranteed
(Sec. 5). There may be variations in color and image resolution from the
Advertising Copy (Sec. 4(e)). Advertiser has received a duplicate copy of the
cover section of this Application and the attached Terms and Conditions, which
are hereby incorporated into the cover section of this Applications, and has
read and understands same. Except as provided in Section 22, any change or
addition to, or deletion of, any provision of this Application, including the
Terms and Conditions and any pre-printed addendum made a part of this
Application, is void.  Terms and Conditions are also available at
www.superpages.com/terms.




/s/ Lawrence Williams, Jr.

August 10, 2007

________________________   

_______________________

Authorized By – Signature

Date




Lawrence Williams, Jr.

CEO, President

________________________   

_______________________

Print Name

Title




CEO, President

________________________   

Principal/Owner




Jairo Baquero

_____________________________________

Application Received by Sales Representative





--------------------------------------------------------------------------------

Rev. Dec / 2006

APPLICATION FOR DIRECTORY ADVERTISING

TERMS AND CONDITIONS




GENERAL TERMS AND CONDITIONS APPLICABLE TO PRINT ADVERTISING, ELECTRONIC
ADVERTISING, AND NON-DIRECTORY PRODUCT ADVERTISING

    SECTION 1 APPLICATION FOR ADVERTISING Idearc Media Corp. (“Publisher”) has
authorized the sales representative identified on the cover section of this
Application (“Representative”) to solicit listings and units of

advertising in accordance with these terms and conditions. By submitting this
Application (and any publisher provided, pre-printed addenda) (collectively, the
“Application”) by signing the Application, by oral agreement, or

by acknowledgement to a third-party verification service, I am requesting
Publisher to publish advertising in the directory or directories that I have
selected (“Directory” or “Directories”) or in other non-directory products
requested on the cover section of this Application (“Non-Directory Product
Advertising”) for the specified issue(s). By submitting this Application, I
further request that Publisher publish my advertising in each succeeding issue
of a Print Directory until cancelled by me or by Publisher or superseded by a
subsequent Application, except that this provision regarding succeeding issues
of Print Directories does not apply to limited inventory advertising. The
Directory or Directories in which I am requesting Publisher to publish
advertising may include (i) one or more print or CD-ROM Directories (“Print
Directory” or “Print Advertising”) and (ii) services published on various
electronic media, including, without limitation, Publisher’s SuperPages.com®
service (“Electronic Directory” or “Electronic Advertising”). Electronic
Advertising also includes websites and other electronic advertising items
requested on the cover section of this Application whether or not linked to the
Electronic Directory. The “Date of the Application” is the date I signed this
Application or, if I authorized the advertising covered by this Application by
telephone, the date of such authorization. “I” or “Advertiser” means the person
who is the subject of the advertising described in this Application. I may be an
individual, corporation or other entity or organization.

    SECTION 2 PUBLISHER NOT BOUND TO PUBLISH I understand that this Application
is not an agreement by Publisher to publish my advertising and Publisher may
choose not to publish my advertising. Publisher may also choose not to publish
any Directory. Publisher will have no obligation under this Application until
and unless Publisher publishes my advertising (but only as to the advertising
published, and in no event will Publisher have any obligation under this
Application as to any advertising listed on this Application but not published
or as to advertising in succeeding issues that is not published). Publication of
my advertising in one issue of a Directory does not obligate Publisher to
publish my advertising in any subsequent issue of the Directory. If Publisher
does not publish my advertising, it will refund any money I previously paid for
the advertising not published and will have no further obligation to me, and I
will have no further obligation to Publisher with respect to the advertising not
published.

    SECTION 3 PAYMENT FOR ADVERTISING

(a) Late Charges I will pay all charges for advertising in full, without setoff,
by the due date. Interest will accrue on all amounts not paid by the due date
(including charges accelerated by Publisher as provided below) at a rate of
interest equal to the lesser of (i) 18% per annum or, if my charges are billed
by the Verizon local exchange carrier, the rate the local carrier applies, or
(ii) the highest applicable lawful rate of interest. In the event applicable law
provides for an interest ceiling on amounts overdue under Chapter 303 of the
Texas Finance Code (as amended, the “Texas Finance Code”), the ceiling will be
the “weekly ceiling” as defined in the Texas Finance Code and will be used
herein for calculating the highest applicable lawful rate of interest and for
all other purposes. In addition, if I do not pay any charges within 30 days of
the due date, Publisher may issue a bill for, and require me to pay immediately,
all unpaid amounts I owe and will owe for all of my advertising in all
Directories for the entire time the Print Directories will remain in circulation
and for the entire remainder of the term of this Application with regard to any
Electronic Directories. Publisher may require me to pay any collection costs and
attorney’s fees incurred by Publisher. Publisher also may remove my advertising
from any Print Directory that has not been published or any Electronic
Directory, however, I will remain liable for charges for such Electronic
Advertising for the term of this Application.

(b) Credit Approval I authorize Publisher to contact from time to time such
third parties as Publisher may deem appropriate (including without limitation,
any of Advertiser’s banks and creditors and any credit reporting agency) for the
purpose of verifying any information provided by Advertiser in connection with
this Application  and obtaining credit information regarding Advertiser.
Consistent with its privacy policy and applicable law, Publisher has the right,
but no obligation, to disclose to third parties, including credit reporting
agencies, any or all information it has concerning Advertiser that it deems
necessary to assess Advertiser’s credit rating or to report Advertiser’s failure
to fulfill its payment obligations under this Application.

(c) Restrictive Covenants and Conditional Endorsements; Application of Payments
The acceptance of any payment or instrument marked with any restrictive covenant
or other limited or conditional endorsement will not be deemed a waiver of any
of Publisher’s rights under this Application. Publisher has the right to apply
any payment received from Advertiser to and among all amounts owed by
Advertiser, in Publisher’s sole discretion. (d) Billing Party Bills for
advertising may be submitted by Publisher, by an Affiliate (as defined in
Section 6), or by an unrelated party. I understand my obligations to Publisher,
as they may arise throughout the period covered by this Application, will not be
enlarged or reduced as a result of any act, or failure to act, by Publisher with
respect to billing or by any other billing party pursuant to the terms of its
agreement with Publisher pertaining to the submission of bills on behalf of
Publisher.





2







--------------------------------------------------------------------------------

(e) Payment by Credit Card If I am paying with a credit card, if there are any
annual, monthly, or similar periodic charges for my advertising, the charges for
such advertising will be billed automatically to my credit card at the start of
each such period. All charges for advertising to be paid by credit card will be
billed to the credit card designated during the application process for such
advertising (or any replacement card designated by Advertiser) provided that
such credit card is acceptable to Publisher. If I wish to designate a different
credit card, or if there is a change in the availability or expiration date of
the designated credit card, I must notify Publisher as provided in Section 24.
All advertising payments are non-refundable except as expressly set forth in
this Application. Advertiser, and not Publisher, is responsible for paying any
amounts billed to Advertiser’s credit card by a third party that were not
authorized by Advertiser. I represent and warrant that the credit card
information that I submit to Publisher is, and during the term of this
Application will remain, valid and that I am authorized to use such credit card
(provided that I may authorize Publisher to impose such charges against a valid
replacement credit card of mine, as to which card this same representation and
warranty will apply). In the event that credit card charges are denied for any
reason, I agree to pay such charges, together with interest and other applicable
charges as provided in this Application, directly to Publisher, and Publisher
may suspend my Electronic Advertising and/or terminate this Application in whole
or in part.

(f) Co-op Funding I acknowledge that I am responsible for obtaining any
available co-op funding that may be available to me and that I am responsible
for the entire amount billed to me, even if co-op funding is not received by
Publisher.

    SECTION 4 ADVERTISING CONTENT

(a) Advertising Copy “Advertising Copy” means all Advertiser Copy (hereinafter
defined) and other content that I provide to Publisher or that is otherwise
included in my advertising or on-line business profile, including without
limitation content that I authorize or request Publisher to include, or that is
submitted on-line by me or any person(s) using my password(s) (“Password
User(s)”). I will furnish all Advertising Copy to Publisher prior to the
deadlines set by Publisher. Publisher has the right to approve the content,
form, size, wording, typography and illustrations of the Advertising Copy.
Publisher may change each name, street address, Internet address and telephone
number(s) or any other content in the Advertising Copy to conform to Publisher’s
standards, practices and policies or to the policies of InterNIC and any third
parties upon whose site or network the Advertising Copy may be published by or
through Publisher. It is my responsibility to review any Advertising Copy prior
to Publisher’s deadlines.

(b) Right to Use Advertiser Copy I represent and warrant that I have the
absolute and unrestricted right and authority to use, publish, reproduce,
distribute, display publicly, promote, perform, resize, rearrange, modify and
create derivative works from any and all content, including all text, graphics,
illustrations, symbols, logos, names, addresses, trade names, trademarks,
service marks, pictures, photographs or other likenesses of persons (including
minor persons), and endorsements provided by me or by a third party on my behalf
(“Advertiser Copy”) in any medium and in (or in connection with) any listing or
advertisement published under this Application in the way it is used in any such
listing or advertisement (or in connection with such listing or advertisement)
without the consent or authorization of any other person or entity. I also
represent and warrant that (i) I have the right to provide the Advertiser Copy
to Publisher and the right and authority to grant Publisher the additional
rights afforded by these terms and conditions (including without limitation
Sections 4(f), 17, 46, and 47(b)) without the consent or authorization of any
other person or entity; and (ii) the exercise of any such rights, licenses, or
authorizations by Publisher or its sublicensees will not infringe any copyright
or other intellectual property right, or right of publicity or privacy rights of
any other person or entity. If my right and authority to use any

Advertiser Copy, or any portion of any Advertiser Copy, changes or any
proceedings contesting that right and authority are initiated, I will notify
Publisher promptly in writing. I agree that I am solely responsible for the
enforcement and protection of any of my intellectual property included in (or in
connection with) my advertising.

(c) Advertiser’s Representations I represent and warrant that (i) the statements
contained in the Advertising

Copy are truthful and not misleading; (ii) I am authorized to provide the
services and products advertised; (iii) the Advertising Copy complies with all
applicable laws and regulations; (iv) I have all of the applicable licenses and
permits required to provide the goods and services I am advertising (or offering
or selling in connection with my Electronic Advertising) in all of the
geographic areas covered by the Directory and to advertise under all of the
categories or headings under which I am seeking to place my advertising; and (v)
I will notify Publisher immediately if I become aware of any facts or
circumstances indicating that any of my representations in this Section are, or
become, untrue.

(d) Publisher’s Rights in Advertising Copy If Publisher creates or supplies any
Advertising Copy for me, I agree that: (i) I am responsible for the content, but
that Publisher retains all rights in and/or ownership of any such Advertising
Copy and I will not have any right therein except as expressly set forth in this
Application; (ii) Publisher reserves the right to supply such Advertising Copy
to other advertisers; (iii) I have no right to use advertising developed with
content created or supplied by Publisher except in connection with this
Application; and (iv) I will not have the right to allow others to use such
advertising or any such content. I waive any and all rights of attribution and
integrity and other statutory and common law rights of every kind relating to
any Advertising Copy.





3







--------------------------------------------------------------------------------

(e) Appearance I acknowledge that my published advertising may be of a lower
quality or otherwise differ from the original Advertiser Copy or from copy
layout sheets supplied by Publisher in clarity, color, contrast, focus, size and
other features. Publisher has advised me against the use of Advertiser Copy that
is unclear, low contrast or otherwise substandard, and I release Publisher from
any liability for advertising of inferior quality produced from substandard
Advertiser Copy. Small or fine fonts, particularly when used as reverse or color
copy, may not always be legible when printed in the Directory. Due to
limitations in the printing process, some shifting of color components may
occur. I acknowledge that the size, color, font, highlighting and arrangement of
enhanced listing items in Electronic Advertising may be adjusted from that
appearing in any sales collateral or copy sheet and from web page to web page,
and that the associated listing’s enhancements may be omitted (e.g., the listing
may appear as a basic listing) as a result of a distribution affiliate’s or
user’s applicable hardware, software or system limitations or browser settings
or the manner in which the listing is transferred to any third party prior to
its display to the user.

(f) Multi-Media Distribution I grant Publisher and its Affiliates the absolute,
non-exclusive, irrevocable, royalty- free, worldwide, unrestricted right,
license and authority to: (i) use, store, reproduce, publish, publicly perform,
display, distribute, manipulate, modify, and prepare derivative works based upon
any Advertising Copy, and any changes thereto that I or my Password Users or
other agents provide to Publisher, or that Publisher or its agents may otherwise
develop or use under this Application, in whole or in part, in such manner,
format, and media (including without limitation, microfiche, CD-ROM, print and
Internet-based information services owned or operated by Publisher, or which are
otherwise powered by any such information service, and during the term of this
Application and for as long as any such materials remain in circulation) as
Publisher may deem appropriate and for such purposes as it may see fit
(including without limitation to provide optimization services in an effort to
improve the value of my Electronic Advertising), subject to applicable law,
which right, license and authority will be perpetual as to any business name,
address, phone number and other basic listing information included in any
Advertising Copy; and (ii) grant third parties the right, sublicense and
authority to exercise all or any portion of the rights afforded Publisher under
this Section 4 and under Sections 17, 46, and 47(b), subject to such terms and
conditions as Publisher may deem appropriate, and to grant such third parties
the right and authority to grant other third parties the right, sublicense and
authority to exercise all or any portion of the rights afforded Publisher under
this Section 4 and under Sections 17, 46, and 47(b), subject to such terms and
conditions as such third party sublicensor and/or Publisher may deem
appropriate. Publisher, its sublicensees, and their sublicensees may use any
means of communications or transmission in their exercise of any of the rights
and licenses granted above, without limitation.

(g) Advertiser’s Obligation to Verify Information I understand that it is my
obligation to verify prior to the close date of each issue of each Directory
that the information provided to Publisher on this Application correctly matches
the information on file with my telephone company relating to my business
telephone service account by contacting the local customer service department of
my telephone company.

(h) Advertising Including Information on Pricing and Promotions I agree that, in
addition to otherwise complying with all policies, specifications and standards
issued by Publisher with respect to pricing and/or discount percentage
advertising, I will honor the prices or discount percentages quoted, and any
other promise, offer or statement made, in my Print Advertising during the
entire circulation period of the Print Directory or until a published expiration
date, whichever occurs first, and that I will honor the prices or discount
percentages quoted, and any other promise, offer or statement made, in my
Electronic Advertising (and on-line changes thereto) until it is removed from
the Electronic Directory or until a published expiration date, whichever occurs
first. Because I recognize that my advertising may appear in subsequent issues
of a Directory, I acknowledge my ongoing obligation to inform Publisher if I
wish to change the prices or discount percentages quoted, or other promise,
offer or statement made, in my advertising. I agree to inform Publisher prior to
the close date(s) for each successive issue of the Directory if I wish to change
the prices or discount percentages quoted, or any other promise, offer or
statement made, in my advertising.

    SECTION 5 LOCATION OF ADVERTISEMENTS AND HEADINGS

I understand that:

- Publisher will determine all headings and categories that will appear in the
Directory and has the right to approve or reject my selection of a heading or
category.

- Publisher does not guarantee that my advertising, or the advertising of any
other advertiser, will appear on any specific page or position on a page of any
Print Directory or under a specific heading or position within a heading in any
Print or Electronic Directory.

- Publisher does not guarantee that my advertising, or the advertising of any
other advertiser, will appear at any specific place, position, rank, or location
on the Electronic Directory page(s) or directory listings for the world wide web
(“www”), or at a specific url address on the Internet, or at a specific location
within any other Electronic Directory, or that the url or keywords of any
advertising will be placed with any particular search engine.

- Headings and categories are included for the user’s convenience, and Publisher
does not warrant or guarantee that each advertiser under a given heading or
category provides the service or product described in that heading or category
or conforms to all applicable legal or regulatory requirements for providing
that product or service.

- Publisher’s policies, practices, and procedures regarding the placement,
position, or location of advertisements and headings and categories are solely
for Publisher’s internal business purposes, and Publisher will not be liable to
me for any deviation from such policies, practices, or procedures.





4







--------------------------------------------------------------------------------

    SECTION 6 LIMITATION OF LIABILITY I understand that, except for my
obligations to pay expenses and

damages under Section 10 and any additional obligations in any addendum to this
Application: (1) the total amount of damages that Publisher may recover from me
related to this Application will not exceed the sum of the charges owed for the
items of advertising at issue, plus late charges and other costs payable under
Section 3; and (2) Publisher agrees to waive any claim for damages to the extent
such damages exceed this amount. I agree: (1) that the total amount of damages
related to this Application that I may recover from Publisher, any Affiliate
(defined below), any agent of Publisher, any party that provides fulfillment or
other services related to this Application, and any Third Party Distribution
Contractors (defined below) (together, the “Indemnified Parties”) will not
exceed the lesser of (a) the amount (as determined by Publisher) by which the
value of the item of advertising at issue was decreased or (b) the sum of the
charges I have paid for the items of advertising at issue (the lesser amount
being referred to as the “Liability Cap”); and (2) to waive any claim for
damages to the extent such damages exceed the Liability Cap. Publisher may
provide free advertising in lieu of a credit to Advertiser’s account. Publisher
will have no liability for any error, omission, or default with regard to items
for which no charge is assessed. The limitation of liability in this Section 6
will apply to the full extent permitted by law. Further, it will apply to any
claim that I may have against any of the Indemnified Parties. Because some
jurisdictions do not allow the exclusion or limitation of liability for certain
damages, the limitation of liability may not apply. “Affiliate” means Idearc
Inc., any of its subsidiaries and/or any of its affiliates. “Third Party
Distribution Contractors” means third parties for whom Publisher provides a
co-branded or private-label directory or through whom Publisher otherwise
provides its directory services. The claims covered by this limitation of
liability include, but are not limited to: any claims based on contract
violations, torts (such as negligence or strict liability) or any other legal or
equitable ground; any claims for lost business revenues, profits or the cost of
other forms of advertising; any claims based on any error or omission in my
advertising; and any claims based on inaccessibility, interruptions, delays,
defects, deletion of files or email, viruses or any failure of performance of
Publisher. In no event will any Indemnified Party be required to correct, or to
give any special notice regarding, any error or omission in any Directory. If I
do not desire to be bound by the Liability Cap, I understand that I can increase
the Liability Cap with regard to paid advertising by agreeing to pay additional
charges, which will be determined by mutual agreement between me and Publisher.
If Publisher and I agree to, and I pay, these charges, the Liability Cap
described in this Section 6 will not apply, but I will be bound by the higher
Liability Cap that I agree to with Publisher. Advertisers interested in
obtaining additional information should contact Publisher’s Customer Service
Office at (800) 555-4833.

    SECTION 7 WHEN I MUST BRING ANY CLAIMS Advertiser and Publisher agree that
they have a mutual interest in resolving any disputes promptly. Therefore, if I
believe I have a claim against any of the Indemnified Parties related to any
Directory, I must make my claim while the issue of the Print Directory related
to the claim is in circulation or, in the case of Electronic Advertising, within
one year of the Date of the Application for the advertisement which is the
subject of my claim. I agree that this provision applies to any claims I may
have against any of the Indemnified Parties related to my advertising, including
any claim based on any error or omission in any advertisement. All claims
against any of the Indemnified Parties Contractor must be in writing and must be
mailed to Publisher at Idearc Media Corp., P.O. Box 610609, D/FW Airport, TX
75261 or faxed to Publisher at (972) 453-6764 before expiration of the periods
referenced above.





5







--------------------------------------------------------------------------------

    SECTION 8 LITIGATION; ARBITRATION In any legal proceeding relating to this
Application, including an action in court and an arbitration, Publisher and I
agree to waive any right we may have to participate in any class, group, or
representative actions and further agree to waive any right we may have to a
trial by jury. Publisher may bring an action in court to collect amounts due
under Sections 3 (Payment for Advertising), 25 (Amount of Payment) and 32
(Amount of Payment), and I may bring an action in court to recover amounts I
have paid under this Application. All other disputes between myself and
Publisher and/or any of Publisher’s officers, directors, employees or Affiliates
that cannot be settled by amicable agreement concerning or arising from or in
connection with (i) this Application, (ii) the construction, performance or
breach of these terms and conditions and any modifications thereof, (iii) any
transactions between myself and Publisher, including but not limited to any
accounts I maintain with Publisher, any advertising that Publisher publishes or
does not publish for me, and any statements that I or Publisher make to one
another in connection with our transactions, or (iv) any issues as to whether a
dispute is to be arbitrated between us, whether such disputes arose prior to, on
or subsequent to the Date of the Application, will be referred by the aggrieved
party to arbitration under the rules of the American Arbitration Association,
and such party will give written notice of arbitration to the other. Notice to
Publisher must be mailed to Idearc Media Corp., P.O. Box 610609, D/FW Airport,
TX 75261 or faxed to (972) 453-6764 before expiration of the periods referenced
above. I understand that I may obtain arbitration rules and fee information from
the American Arbitration Association (www.adr.org) or from Publisher. Publisher
and I acknowledge that Advertiser’s use of Publisher’s services evidences a
transaction in interstate commerce and that the United States Arbitration Act
and federal arbitration law will govern the interpretation, enforcement, and
proceedings pursuant to this Section 8. Publisher and I also agree that the
arbitrator may not award multiple or punitive damages, except as may be required
by law. If the law prohibits a claim from being arbitrated, Publisher and
Advertiser agree to arbitrate any related claims before proceeding in court. If
our agreement, as set forth in this Section 8, to waive any rights we may have
to participate in a class, group, or representative action is deemed
unenforceable, then Publisher and I agree that any claim seeking relief on a
class, group, or representative basis will be filed and tried in a court of
competent jurisdiction and will not be subject to arbitration. If it becomes
necessary for one party to commence any arbitration, litigation, or collection
action against the other, the prevailing party in such action will be entitled
to recover all costs, including reasonable attorneys’ fees, expert witness fees
and in-house counsel costs associated with the action. I must commence any
arbitration or litigation against any of the Indemnified Parties within two
years after the last day of the month in which the advertising to which my claim
relates was published.

    SECTION 9 DISCONNECTION OF ADVERTISER’S PHONE NUMBER The change or
disconnection of a phone number or Internet address or the sale of the assets or
business described in my advertising does not release me from any of my
obligations under this Application. However, if prior to any failure on my part
(a) to pay any amount when due or (b) to comply with any other obligation that
exists or may arise under this Application, I provide proof to the satisfaction
of Publisher that: (1) no phone number, street address or Internet address
identified, referred to or used in any way in connection with my advertising
(and of all successors, assigns and parties affiliated with, or related to, me)
continues to be used in connection with the business or its assets; (2) the
business (and any successor, affiliated or related business) to which my
advertising relates (or may relate) has ceased operation and has not and will
not be reestablished during the circulation period of the applicable Directory
or Directories; and (3) neither I nor any successors, assigns or parties
affiliated with, or related to, me will receive, directly or indirectly, any
further benefit from the advertising, then I will no longer be obligated to
Publisher for any monthly charge for which I would otherwise become obligated
beginning with the month following the month in which Publisher accepts my proof
as satisfactory.

    SECTION 10 ADVERTISER WILL PAY PUBLISHER’S DAMAGES To the full extent
permitted by law, I will pay any expenses or damages incurred by any of the
Indemnified Parties, including all of its attorney’s fees and expenses, which
expenses or damages result from claims brought by other parties regarding (a)
the publication of advertising as requested by this Application or in accordance
with my Advertiser Copy (or changes to any Advertising Copy Advertiser or any
Password User makes or requests) or the content on or the operation of any
website(s) included in my advertising or to which my advertising links, (b) any
breach of any of my obligations, representations, warranties or covenants under
this Application, (c) any communications through any Electronic Advertising (or
any service ancillary thereto) or any collection or use of information obtained
from end users of any Electronic Advertising (or any service ancillary thereto),
(d) any survey, contest, sweepstakes or other promotion, activity, event or
interactive feature which is posted, displayed, promoted or otherwise referenced
on, offered in connection with, or related to any Electronic Advertising, (e)
transactions initiated through any Electronic Advertising (including without
limitation, any taxes (or tax rates) or shipping and handling charges applied
thereto), (f) payment processing services provided by any third party, or (g)
any agreement or arrangement between Advertiser and any third party (including
without limitation any agreement(s) between Advertiser and a third party payment
processing company). I will be obligated by this Section even after the
Directories in which my Print Advertising is published and the publication(s) in
which my Non-Directory Product Advertising is published are no longer in
circulation and even after my Electronic Advertising has been cancelled or
terminated.

    SECTION 11 NO APPROVAL OR ENDORSEMENT BY PUBLISHER I understand that
Publisher does not approve or endorse (a) any product or service described in my
advertising or any other advertising it publishes, or (b) any user review of
such products or services. I will not make any representation that Publisher
does approve or endorse any product or service. I also understand that Publisher
may publish advertising (including limited inventory advertising) of any other
advertiser in any Directory at any time, including without limitation under any
heading, position within a heading, or other location in any Print Directory and
under any category or at any place, position, rank or location within any
Electronic Directory.





6







--------------------------------------------------------------------------------

    SECTION 12 PUBLISHER’S COPYRIGHT IN DIRECTORY I agree that Publisher owns
the copyright in each Directory and all copyrighted portions of each Directory.

    SECTION 13 SUCCESSORS; ASSIGNMENT This Application will be binding on and
inure to the benefit of me and my successors. Publisher may assign this
Application. I may not assign any of my rights or delegate any of my duties
under the Application without prior written consent of Publisher.

    SECTION 14 WAIVER OF RIGHTS Except as otherwise set forth in this
Application (including the provisions of Section 7), neither Advertiser nor
Publisher will lose any of its rights under this Application even if it does not
enforce a right or delays in enforcing a right.

    SECTION 15 DISCOUNTS AND PROMOTIONS Publisher may create, revise or cancel a
discount or promotional offering at any time. No discount offered regarding the
current issue of any Print Directory will obligate Publisher to offer any
discount for a subsequent issue and no discount offered regarding any Electronic
Directory will obligate Publisher to offer any future discounts or promotional
offers.

    SECTION 16 REVIEW OF PROOFS Publisher may provide me with proofs of new
display advertisements for review. I may correct inaccuracies in these proofs up
to the deadline set by Publisher. Publisher may require that I sign a proof
sheet to approve my advertising before publishing the advertising. However,
Publisher may publish my advertising without approval of such proof sheet.
Additional charges may apply to any changes I request to any Electronic
Advertising.

    SECTION 17 LINKS If my advertising contains links, I hereby: (a) grant to
Publisher and its sublicensees a royalty-free unrestricted right and license to
establish such links and to link users of my advertising to the website (s)
designated in my advertising and to cause the link(s) to open new browser
window(s) and publish the website (s) designated by such link(s) within such
window within my advertising; and (b) represent and warrant that (i) I have the
right and authority to grant the foregoing right and license and that the
foregoing does not infringe on any copyright or any other right of any other
person, and (ii) all copy and content of all websites to which my advertising
links complies in all respects with all applicable laws and regulations.

    SECTION 18 PUBLISHER MAY ACT AS SALES AGENT I understand that Publisher may
be acting as a sales agent for another publisher. If Publisher is acting as a
sales agent for another publisher, I agree that my contract is with the true
publisher of the publication in which my advertising appears and that Publisher
will not be liable for any damages related to such advertising. In addition, I
agree that, if I attempt to bring any claim against any of the Indemnified
Parties related to such advertising, such Indemnified Party will also be
entitled to assert any defense that the Publisher is provided in this
Application, including without limitation the Sections addressing Limitation of
Liability (Section 6), When I Must Bring Any Claims (Section 7), Litigation;
Arbitration (Section 8), General Disclaimers (Section 20), Publisher’s
Obligations (Section 27) and Additional Disclaimers (Section 41).

    SECTION 19 GOVERNING LAW Advertiser and Publisher agree that this
Application and all disputes relating to this Application will be governed by
and interpreted according to the laws of the State of Texas as applied to
agreements entered into and to be performed entirely within Texas between Texas
residents. Venue as to any action or proceeding initiated by either party will
be proper in Dallas County, Texas.

    SECTION 20 GENERAL DISCLAIMERS Publisher disclaims any obligations and
warranties, whetherexpress or implied, that are not expressly set forth in this
Application, including without limitation:

- Publisher does not warrant that the advertising will be published without
error or omission;

- Publisher disclaims any warranty of merchantability or fitness for a
particular purpose; and

- Publisher does not warrant the number of responses to my advertising, any
other business benefit or the suitability of my advertising for any business
purpose.

- Publisher may change the content, form or appearance of any Directory at any
time, including but not limited to removing, reducing or expanding white pages
listings or sections and introducing new products that may result in a change in
the position of advertising in a Directory. Publisher may also change the
geographic area or areas covered by the listings in, or the distribution of, any
Directory. Certain jurisdictions do not allow the exclusion of implied
warranties, so the exclusion of implied warranties may not apply to you.

    SECTION 21 FORCE MAJEURE Neither Advertiser nor Publisher will be in breach
of its obligations under this Application (other than obligations to pay monies
due) in the event that, for cause or causes beyond its reasonable control, such
party is unable to perform, in whole or in part, any one or more of its
obligations under this Application. Such causes will include, but not be limited
to, labor disputes, governmental regulations or controls, fire or other
casualty, inability to obtain materials or services, technical failure or
difficulties, problems or interruptions with the Internet, computer viruses,
snow storms, hurricanes or other acts of God, insurrection, or any other cause
not within the reasonable control of Publisher or Advertiser.





7







--------------------------------------------------------------------------------

    SECTION 22 ENTIRE AGREEMENT; SEVERABILITY This Application (including all
Publisher-provided, preprinted addenda) describes the entire agreement between
Publisher and Advertiser and supersedes any other oral or written agreements
regarding the Print, Electronic, and/or Non-Directory Product Advertising listed
on the cover section of this Application, except for any increase in the
limitation of liability agreed to in writing by both parties in accordance with
Section 6. Neither Advertiser nor any agent of Publisher, including the
Representative, may amend these terms and conditions or any pre-printed addendum
or add any provision to or delete any provision from this Application or any
addendum, and any such amendments, additions or deletions are void, except that
the representative may modify the Initial Term of Advertiser’s Electronic
Advertising by writing on the cover section of this Application. Except as
provided in this Section, no oral or written representation made by the
Representative or other person that purports to modify this Application is
binding on Publisher. Advertiser confirms that Advertiser has not relied upon
any such representation in entering into this Application. Publisher’s imaged
copy of this Application will be deemed a duplicate original for evidentiary
purposes. If any provision of this Application is held by a court, regulatory
agency, or arbitrator of competent jurisdiction to be unenforceable, the rest of
this Application will remain in full force and effect and will not be affected.

SECTION 23 AUTHORITY The person signing on behalf of Advertiser on the cover
section of this Application, or otherwise authorizing the placement of
advertising, hereby certifies that he or she is either Advertiser or that he or
she has been lawfully authorized to sign this Application and authorize the
placement of advertising on behalf of Advertiser.

SECTION 24 MISCELLANEOUS Any notice to Publisher required or permitted to be
given to Publisher under this Application must be in writing and given to
Publisher at Idearc Media Corp., P.O. Box 610609, D/FW Airport, TX 75261 or by
fax to (972) 453-6764. I understand that Publisher may desire to contact me
regarding my current advertising or offers of advertising, and I expressly
consent to all such contacts, whether by live or recorded telephone message,
United States mail or other mail, facsimile or email, addressed in accordance
with the information I have provided on this Application or have otherwise
provided to Publisher. I expressly consent to any monitoring or recording of my
telephone conversations with Publisher or its agents. I agree not to use any
trademark, trade name, trade dress or any name, picture or logo that is commonly
identified with Publisher or any Affiliate, or from which any association with
Publisher or any Affiliate may be inferred or implied, in any manner (including
without limitation in any press release or other public announcement) without
the prior written permission of Publisher or such Affiliate, except as expressly
set forth in this Application.




ADDITIONAL TERMS APPLICABLE TO PRINT ADVERTISING




    SECTION 25 AMOUNT OF PAYMENT If Publisher publishes my Print Advertising, I
promise to pay to Publisher the monthly rates listed on the cover section of
this Application for the number of months each issue of each Directory covered
by this Application is in circulation rounded to the nearest month. If my
advertising is automatically renewed for subsequent issues in accordance with
Section 29, I agree to pay for subsequent issues at the then current
undiscounted rates for the number of months the subsequent issue is in
circulation. I will also pay any taxes due on my advertising. The number of
months a Directory is in circulation will be measured beginning on the first day
Publisher begins distributing the Directory and ending on the first day
Publisher begins distributing the next issue of the Directory. Directories
typically remain in circulation for 12 months, but Publisher may, at any time
and without notice to me, increase or decrease the number of months that any
Directory remains in circulation by up to six months. If Publisher increases or
decreases the number of months the Directory remains in circulation, the number
of months of advertising I must pay for will increase or decrease accordingly.

    SECTION 26 BILLING Publisher may, in its sole discretion, require partial or
full payment for my advertising before it is published. Otherwise, Publisher
usually will bill me monthly for the number of months the Directory is in
circulation for the applicable advertising charges as provided in Section 25.
However, Publisher may agree to or require other billing arrangements at its
discretion. Monthly billing may begin before distribution of a Print Directory
begins and may continue after distribution of the next issue of the Print
Directory begins. I will pay all bills for advertising by the due date on the
bill.

    SECTION 27 PUBLISHER’S OBLIGATIONS If Publisher publishes my advertising in
a Directory, Publisher will include my advertising in every copy of the
applicable issue of that Directory which is published. Publisher will make
general delivery of the Directory in accordance with Publisher’s business
practices. Publisher does not guarantee that every current or new area resident
and business will receive a copy of the Directory, or that every Directory
printed will be distributed. I understand that certain multi-unit buildings are
not open to the general public, and that Publisher may not be able to distribute
the Directory to some or all of the residents and businesses in such buildings.
Without limiting the scope of the general disclaimers in Section 20 above,

- Publisher also does not warrant the following:

- Publisher does not warrant that a Directory will be published in a particular
month;

- Publisher does not warrant any particular method of distribution or that the
distribution of any Directory will begin or end on a particular day; and

- Publisher does not warrant the specific number or percentage of residences or
businesses that will receive or use a Directory or that will view any heading or
advertising.





8







--------------------------------------------------------------------------------

    SECTION 28 REVISIONS AND CANCELLATIONS If I wish to revise or cancel my
advertising in the issue(s) specified on the cover section of this Application,
I must do so by giving written notice to Publisher at Idearc Media Corp., P.O.
Box 610609, D/FW Airport, TX 75261 or by fax to (972) 453-6764 no later than 14
days from the Date of the Application or by the applicable close date, whichever
is earlier. For subsequent issues, I must give written notice of revisions or
cancellation to Publisher at the address or fax number set forth in this Section
28 by the close date for such issues, which date may be obtained by calling
Publisher’s Customer Service Office at (800) 555-4833.

    SECTION 29 AUTOMATIC RENEWAL If Publisher does not receive written notice of
cancellation in accordance with Section 28 and Publisher elects to publish my
advertising in subsequent issues of the Directory, I agree to pay Publisher as
provided in Section 25 and that the then current version of the terms and
conditions will apply to such advertising. Notwithstanding the foregoing,
Publisher will have no obligation to automatically renew my advertising or to
notify me that my advertising will not be renewed. Limited inventory advertising
will not be automatically renewed and requires a new Application and applicable
addendum.




ADDITIONAL TERMS APPLICABLE TO COMPANION DIRECTORIES




    SECTION 30 COMPANION DIRECTORY A “Companion Directory” means a
compact-sized, companion Print Directory intended for portable use by targeted
users of a corresponding full-sized Print Directory or group of Print
Directories (whether one or more, the “Core Directory”). Advertiser acknowledges
and agrees that:

(a) Advertiser accepts responsibility for selecting Advertising Copy that is
appropriate for a compact-sized

directory. Advertiser acknowledges that any proof sheet provided by Publisher
may not reflect the actual size of the advertising and that a reduction in the
size of the advertising may affect its appearance.

(b) Advertiser understands that the Companion Directory: (i) may lack some of
the features of, or otherwise differ from, the Core Directory; (ii) may not
contain the same white pages listings as the Core Directory; and (iii) may not
be distributed along with every copy of the Core Directory, but instead may be
distributed on a limited, targeted basis. Publisher makes no representation or
warranty regarding the specific number of distributed copies of the Companion
Directory or the scope of such distribution.

(c) Advertiser understands that Publisher does not guarantee that Advertiser’s
advertising will appear on any specific page or position on a page of the
Companion Directory or in particular, that Advertiser’s advertising will appear
on the same page or position on a page as such advertising appears in the Core
Directory.

 

ADDITIONAL TERMS APPLICABLE TO ELECTRONIC ADVERTISING




    SECTION 31 ADVERTISER COPY I agree to provide Publisher with Advertiser Copy
for Electronic Advertising (including websites) no later than 10 days from the
Date of the Application. With respect to website advertising, if I do not
provide Publisher with Advertiser Copy (or such other information related to my
Electronic Advertising as Publisher may require) by this deadline, Publisher
may, but will have no obligation to, publish an incomplete or “under
construction” website (which may include some Advertising Copy), and such
incomplete or “under construction” website will be considered Electronic
Advertising for all purposes under this Application.

    SECTION 32 AMOUNT OF PAYMENT If Publisher publishes my advertising, I
promise to pay to Publisher the rates listed on the cover section of this
Application for the Initial Term (Section 35) and the then current undiscounted
rates for any additional period of advertising (Section 36). Monthly rates will
be rounded to the nearest month. I will also pay any taxes due on my
advertising. Advertiser acknowledges and agrees that the rates for Electronic
Advertising shown on the cover section of this Application do not include any
facilities or services for access or interconnection to the Internet, or any
consulting or technical services or changes to Advertising Copy other than those
changes, if any, included in the standard pricing for such items. Advertiser
further agrees to pay for any additional services provided by Publisher
according to Publisher’s then current undiscounted rates and charges for such
additional services within 30 days from the date of Publisher’s invoice.

    SECTION 33 BILLING Publisher may require partial or full payment for my
advertising before it is published, in its sole discretion. Otherwise, Publisher
usually will bill me monthly for the advertising charges on the cover section of
this Application. However, Publisher may agree to or require other billing
arrangements at its discretion. I will pay all bills for advertising by the due
date on the bill.





9







--------------------------------------------------------------------------------

    SECTION 34 PUBLICATION I understand that Publisher cannot guarantee the
number of people who will view my Electronic Advertising. Accordingly, Publisher
will be deemed to have published my Electronic Advertising if it includes my
advertising in the SuperPages.com database or otherwise hosts the advertising so
that it is accessible to Internet users through the SuperPages.com service in
response to appropriate queries (or through links on pages displayed in response
to appropriate queries). I understand that Publisher may change the
specifications of my Electronic Advertising at any time upon written notice. In
the event such change is material to my Electronic Advertising, notwithstanding
anything in Section 37 (Cancellation/Suspension) to the contrary, I may cancel
such advertising as my sole remedy by providing Publisher with written notice of
cancellation at Idearc Media Corp., P.O. Box 610609, D/FW Airport, TX 75261 or
by fax to (972) 453-6764 immediately upon receipt of Publisher’s notice of
changes. In no event will a change in specifications that affects placement or
rank of my advertising be considered a material change. Publisher reserves the
right to truncate, edit, refuse, reject or exclude from any use in connection
with the Electronic Advertising, any content obtained or links established
pursuant to the licenses granted Publisher in Sections 4(f), 17, 46, and 47(b).
Publisher may (but is not obligated to) make the SuperPages.com Electronic
Directory available, in whole or in part, to end users through various
additional applications, facilities, websites and web services, including
without limitation (i) other websites owned and/or operated by Publisher, (ii)
extensions of Publisher’s websites (including, without limitation, those
containing co-branded or private label versions of Publisher’s directory
service), (iii) any additional sites Publisher directly or indirectly employs
from time to time in its provision of the Electronic Directory to end users of
other commercial applications, websites and web services, which are owned,
hosted or provided by third parties to whom Publisher has agreed to provide
Electronic Directory services, and (iv) any other applications, media and
communications channels and protocols of any kind, mechanisms and facilities
Publisher employs from time to time in the provision and delivery of the
Electronic Directory to end users (collectively, the “Additional Applications”).
I agree that Publisher and its Third Party Distribution Contractors may utilize
search algorithms (and/or other methods) to map end user search terms to
categories and keywords selected by me and that the search terms in response to
which my Electronic Advertising may appear on the Electronic Directory or
Additional Application(s) (or any portion thereof) may differ from the specific
categories and keywords I have selected.

    SECTION 35 INITIAL TERM Subject to the provisions of Section 37
(Cancellation/Suspension) and, except as otherwise expressly set forth on the
cover section of this Application and approved by Publisher, the initial term
(“Initial Term”) of each item of my Electronic Advertising listed on the cover
section of this Application will be one year beginning on the date Publisher
publishes such item. If, during the Initial Term, I select any upgrade to the
placement, appearance, or reach of my Electronic Advertising, I acknowledge that
I will be required to sign a new application and that a new one year Initial
Term for such upgrade and the original item of Electronic Advertising to which
such upgrade applies will begin when Publisher publishes such upgrade and
original item.

    SECTION 36 AUTOMATIC RENEWAL My advertising will continue to be published in
the Directory and this Application will renew automatically after expiration of
the Initial Term on a month to month basis, subject to the provisions of Section
37 (Cancellation/Suspension). I agree to pay Publisher for my advertising for
any additional months after the Initial Term at the then current undiscounted
rates and pursuant to the then current terms and conditions unless I cancel my
advertising, or Publisher cancels my advertising, in accordance with Section 37.

    SECTION 37 CANCELLATION / SUSPENSION

(a) If I wish to cancel my Advertising for the Initial Term I must do so by
giving written notice to Publisher at Idearc Media Corp., P.O. Box 610609, D/FW
Airport, TX 75261 or by fax to (972) 453-6764 within 14 days from the Date of
the Application. If a written cancellation notice is received after this
deadline, the cancellation will not be effective until the end of the Initial
Term.

(b) If I wish to cancel my Advertising after the Initial Term, I must do so by
providing written notice to Publisher at Idearc Media Corp., P.O. Box 610609,
D/FW Airport, TX 75261 or by fax to (972) 453-6764 at least 14 days before the
end of the final month of my advertising.

(c) In the event I cancel my advertising, I will remain liable for the payment
of all charges incurred through the final month of my advertising.

(d) Publisher may cancel any or all of my advertising without notice at any time
in its sole discretion for any reason, including without limitation, if
Publisher concludes that: (i) I am in breach of any term of this Application;
(ii) my advertising might be obscene or indecent; (iii) my advertising might
violate a third party’s intellectual property or I am a repeat infringer; or
(iv) my advertising might be legally actionable or otherwise objectionable for
any reason.

(e) If Publisher determines, in its sole discretion, that I have violated any of
my obligations under, or any of the rules set forth in, this Application, then
Publisher may temporarily and/or permanently suspend its provisioning of, my
access to and/or my ability to use my Electronic Advertising, in whole or in
part, without prior notice. However, in no event will Publisher have a
contractual obligation to undertake or refrain from undertaking any particular
course of conduct.





10







--------------------------------------------------------------------------------

    SECTION 38 SECURITY / ELECTRONIC TRANSACTIONS I agree that no one other than
Publisher or Publisher’s agent may modify any Directory, any portion of any
Directory or any other website related to this Application, and that no one
other than Publisher or Publisher’s agent may provide any additional service or
services in relation to any Directory, any portion of any Directory or any other
website related to this Application (except that Password Users may make changes
to advertising to the extent permitted by Publisher in its sole discretion). I
acknowledge that I am responsible for maintaining and ensuring the security of
any and all passwords

I obtain from Publisher or its contractor in connection with my Advertising, and
that I will be directly responsible for all conduct, acts or omissions on the
part of any Password Users. Advertiser acknowledges and agrees that Password
Users may be called upon to indicate their consent or agreement through their
conduct online. I acknowledge and agree that the conduct of any Password Users
in clicking on any on-screen buttons, or engaging in any other similar conduct,
will be legally sufficient for all purposes to bind me, to the same extent as
though evidenced by my original signature. I hereby waive all claims or
defenses, known or unknown, now existing or hereafter arising, which are
inconsistent with the foregoing acknowledgements, including without limitation,
any claims and defenses that any Password User(s) lacked proper authority to
bind me, or were otherwise acting outside the scope of its authority. Publisher
may revoke my password or deny me or any Password User access to any back office
functionality, in whole or in part (including without limitation the website
edit tool) at any time in Publisher’s reasonable discretion. I acknowledge that
the server space upon which Electronic Advertising is hosted, and the Internet
connections through which any transactions are conducted in connection with
e-commerce enabled advertising, will be unsecure, unless otherwise indicated by
Publisher in writing.

    SECTION 39 DOMAIN NAMES I authorize Publisher to host any website Electronic
Advertising requested under this Application at any extension or subdomain of
any of Publishers’ Internet domains which Publisher deems appropriate (e.g.
http://www.supersite.com/ [advertiser].htm). I understand that I may only use
any such extension or subdomain name for the limited purpose of promoting my
Electronic Advertising during the term of this Application or for so long as
Publisher uses it in the hosting of the website, whichever is earlier. At my
request, Publisher may, but is not required to, assist me in obtaining and/or
managing a custom domain name to use in connection with the Electronic
Advertising subject to this Application (e.g. www.[advertiser].com). Publisher
may, but will have no obligation to, assume the administrative responsibilities,
in whole or in part, of any such custom domain name(s). I acknowledge that I am
solely responsible, however, for conducting any trademark searches and other
similar activities which may be necessary or appropriate in relation to the
selection, evaluation and  appropriateness of any custom domain name(s) which I
may request Publisher to assist me in registering, and that Publisher will have
no liability or obligation to me whatsoever in the event of any third party
claims against me relating to the registration and/or use of any such custom
domain name(s). I agree to pay any and all charges imposed by the domain name
registrar in connection with the registration or renewal of custom domain names.
Domain name registrations are not perpetual, but must be renewed periodically.
Publisher may cancel or refrain from renewing any domain name(s) used in
connection with my Electronic Advertising and will have no obligation to pay any
registration renewal fees in the event that: (1) I do not pay Publisher for the
Electronic Advertising in a timely manner, (2) I do not renew the Electronic
Advertising upon the expiration of this Application, or (3) I do not
affirmatively notify Publisher in writing of my desire to either cancel or renew
the domain name upon the expiration of the initial domain registration or any
subsequent renewal thereof. Upon my written request to Publisher at Idearc Media
Corp., P.O. Box 610609, D/FW Airport, TX 75261 or by fax at (972) 453-6764, with
a copy via email to urlmanagement@idearc.com, Publisher will make a commercially
reasonable effort to change all or any portion of the administrative contact
information (i.e. address, telephone number and/or email address) in accordance
with such request. In the absence of any such written request, Publisher may
change any of the contact information to information previously provided to
Publisher and may delete any contact information relating to Publisher. I waive
any and all claims that I may have, or which may later arise, known or unknown
against Publisher, for any loss, damage, claim or expense arising out of, or
related to, the acquisition, evaluation, registration, administration, or use of
any custom domain name(s) used in connection with my Electronic Advertising. I
further covenant and agree that I will not include or reference any domain
name(s) or URL(s) associated with Electronic Advertising provided under this
Application in any email that: (a) violates any applicable law or regulation,
(b) violates any operating rule, policy or guideline of any on-line service
provider or interactive service, including any of Publisher’s rules, policies or
guidelines, or (c) which constitutes “Spam,” “junk mail,” “flaming,” “chain
mail” or any unsolicited mass distribution of email.





11







--------------------------------------------------------------------------------

    SECTION 40 PAYMENT PROCESSING I acknowledge and agree that Publisher has no
obligation to provide online or off-line payment processing services (including,
without limitation, credit card or alternate payment processing services) under
this Application or to otherwise integrate any third party payment processing
services with any Electronic Advertising provided under this Application. Any
request by me (or any third party, including a payment processing company, on my
behalf) to integrate any third party payment processing service with any
Electronic Advertising (a) will be binding on Publisher only if and when
Publisher (or such third party as Publisher may designate) performs such
integration services, and (b) constitutes my authorization for Publisher (and
any third party contractor of Publisher) to take any and all steps that
Publisher deems necessary for the use of such payment processing service in
connection with any Electronic Advertising, including without limitation, steps
to link or otherwise connect my Electronic Advertising with my merchant account
or similar account with the payment processor, financial institution, and/or any
other third party designated by or on behalf of Advertiser. In the event that
Publisher (or such third party as Publisher may designate) performs such
integration services, I agree to execute such additional agreement(s) as
Publisher or the third party payment processing service may request (which, in
the case of the latter, I acknowledge would be solely between me and third
party(ies)), and I acknowledge that I will be solely responsible for the payment
of any and all amounts payable to such third party(ies), which will be in
addition to any charges payable to Publisher under this Application. I further
acknowledge and agree that Publisher makes no warranties, and that neither
Publisher nor its contractors will have any liability to me whatsoever, with
respect to any payment processing services provided by any third party or any
transactions attempted or completed through my Electronic Advertising, and I
waive and release Publisher and its contractors from any and all claims related
thereto. I further agree that Publisher makes no warranties, and that neither
Publisher nor its contractors will have any liability to me whatsoever, with
respect to any taxes (or tax rates) or shipping and handling charges or
calculations applicable to or provided in connection with any transaction
through any Electronic Advertising, and I waive and release Publisher and its
contractors from any and all claims related thereto. I acknowledge that it is my
responsibility to seek advice from a professional tax advisor regarding tax
rates applicable to transactions through my Electronic Advertising and any
transaction capability that may be contemplated for my Electronic Advertising. I
covenant and agree that I will not violate any federal, state or local laws,
regulations, statutes or ordinances of any kind in connection with any payment
processing services provided hereunder (including without limitation any
transactions attempted or completed through the Electronic Advertising).

    SECTION 41 ADDITIONAL DISCLAIMERS Without limiting the general disclaimers
in Section 20 above,

Publisher also does not warrant the following:

- Publisher does not warrant that my advertising will be published or withdrawn
on a particular day;

- Publisher does not warrant that a specific number of persons will access or
download the Directory, any portion of the Directory, any heading or any
advertising (and does not otherwise warrant the effectiveness of any Electronic
Advertising or any service ancillary thereto);

- Publisher does not warrant that the SuperPages.com service, any Electronic
Advertising or any service ancillary thereto will be uninterrupted or error free
and does not warrant any connection to or transmission over the Internet;

- Publisher does not warrant that my advertising will be placed on any
co-branded or private label version of Publisher’s Electronic Directory (or any
other version provided through a Third Party Distribution

Contractor);

- Publisher makes no warranties and will have no liability regarding services
provided by third parties (including without limitation any Internet service
provider or local exchange carrier).

    SECTION 42 EXPORT COMPLIANCE Advertiser will comply with all applicable
export laws, and will and does hereby agree to indemnify, defend and hold the
Indemnified Parties (and their respective officers, directors, employees,
successors and assigns) against any and all claims, demands, causes of action,
damages, costs, expenses, penalties, losses and liabilities incurred or to be
incurred by any such party (including but not limited to costs of defense,
investigation and reasonable attorneys’ and other third party fees and, to the
extent permitted by law, fines, penalties and forfeitures in connection with any
proceedings against any such party) arising out of, resulting from or related to
any breach of such obligation. Advertiser represents and warrants that it is not
a prohibited entity on any governmental export control list and will notify
Publisher immediately in the event that it is placed on any export control list.
Advertiser acknowledges and agrees that (a) Publisher is not a party to any
transactions through my advertising and is not responsible for, and will have no
liability for, compliance with export control laws in relation to any such
transactions, and (b) Advertiser is solely responsible for obtaining legal
advice with respect to such matters.

    SECTION 43 NO SPAM POLICY I will not use my Electronic Advertising for the
posting or sending of single or bulk unsolicited commercial advertising,
unsolicited commercial email, information, announcements, or other messages
(including without limitation “junk mail” or “chain letters”), or any other
unsolicited distribution commonly considered to be “Spam.” Publisher may, at its
sole discretion, use various approaches to detect, manage, and eliminate Spam
from my Electronic Advertising, including without limitation, automated and
manual monitoring of all requests entered through my Electronic Advertising.





12







--------------------------------------------------------------------------------

    SECTION 44 RULES I agree that I will be in default of my obligations under
this Application if I breach any of my material obligations under this
Application, or if I otherwise:

(a) Use my Electronic Advertising for any purpose in violation of local, state,
national, or international laws;

(b) Provide false information on my registration form or impersonate any person;

(c) Post material that infringes on the intellectual property rights of others
or on the privacy or publicity rights of others;

(d) Post or transmit any information, data, text, files, links, software, chat,
communication, or any other materials that are unlawful, harmful, threatening,
abusive, invasive of another’s privacy, harassing, defamatory, slanderous,
vulgar, obscene, hateful, racist, embarrassing or otherwise objectionable to any
other person or entity as determined by Publisher in its sole discretion;

(e) Post improper responses;

(f) Stalk, harass, or otherwise harm others;

(g) Distribute viruses, corrupted files, or any other similar software or
programs that may damage the operation of another’s computer;

(h) Collect or store personal data about other users of my Electronic
Advertising;

(i) Use the Electronic Advertising to induce, entice, solicit, recruit, lure, or
to attempt to induce, entice, solicit, recruit, or lure users to another website
which, in Publisher’s determination, is a competitor of all or any part of
SuperPages.com;

(j) Engage in any other conduct that inhibits any other person from using or
enjoying SuperPages.com and/or my Electronic Advertising;

(k) Engage in any other behavior on SuperPages.com and/or the Electronic
Advertising, which in Publisher’s sole discretion negatively affects the user
experience or is otherwise unacceptable.

    SECTION 45 PRIVACY POLICY; USER DATA Publisher will post on its
SuperPages.com website, and Advertiser will post on its website, their
respective privacy policies. Each party will own the data it collects about
users from sites it hosts and from servers it owns or operates, and all rights
associated therewith.

    SECTION 46 ADDITIONAL LICENSE I grant Publisher a royalty-free, worldwide
right and license in connection with the publication of my Electronic
Advertising, solely for those purposes described in this Application, to access,
index, cache, and display (in connection with my Electronic Advertising) the
website(s) to which the Electronic Advertising links and the websites which a
user can access from the websites to which my Electronic Advertising links, or
any portion thereof, including by any automated means such as web spiders or
crawlers, including the right to create and display copies of any text,
graphics, images, audio, video, and all other material included on such websites
or portions thereof and the right to create and display thumbnail and full-scale
copies of any images or video included on such websites.




ADDITIONAL TERMS APPLICABLE TO THE CLICK TO CALL SERVICES




SECTION 47 THE CLICK TO CALL SERVICES The Click to Call Services are comprised
of a button on the Electronic Directory associated with Advertiser’s business
listing (the “Talk for Free Button”), enabled with a voice over Internet
protocol (“VOIP”) calling service that provides interested end users of the
Electronic Directory with the ability to initiate a personal computer to phone
or phone to phone call to Advertiser, after clicking on the Advertiser’s Talk
for Free Button (the “Click to Call Service”). The Talk for Free Button and the
Click to Call Service

may be collectively referred to herein as the “Click to Call Services.” For
purposes of this Application, the Talk for Free Button enabled with the Click to
Call Service will be considered “Electronic Advertising.” I acknowledge and
agree that:

(a) Publisher will be deemed to have fulfilled its obligations regarding the
Click to Call Services if it includes a Talk for Free Button (enabled with the
Click to Call Service) by my listing in the SuperPages.com Electronic Directory;

(b) I acknowledge and agree that if Publisher makes SuperPages.com available on
or through any Additional Applications, my Talk for Free Button may or may not
be included in connection therewith, in Publisher’s sole discretion. To the
extent required, I grant Publisher all rights and licenses necessary to provide
the services contemplated by these terms and conditions as they relate to the
Click to Call Services, and to grant third parties the right, sublicense and
authority to exercise all or any portion of the rights afforded Publisher,
subject to terms and conditions as Publisher may deem appropriate;

(c) The Click to Call Services do not include wireline, wireless or other
telephone service or equipment, and Publisher is not obligated to provide me
with any software or hardware, notwithstanding anything to the contrary;

(d) Publisher’s acceptance of this Application does not obligate Publisher to
provide any future versions or releases of the Click to Call Services which
Publisher may make available to others during the term of this Application;
nevertheless, Publisher may provide such future versions or releases of the
Click to Call Services provided hereunder in its sole discretion. Such future
versions or releases may not include all components of the previous version or
release;

(e) Subject to Publisher’s acceptance of my Application, my payment of all
applicable fees, and my further adherence to the terms and conditions of this
Application and such additional rules as Publisher may promulgate from time to
time, I will be able to market my products and services to interested parties
who call me through the Click to Call Services after clicking on my Talk for
Free Button;





13







--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary, any call attempted through the
Click to Call Services may be blocked (or caused to not be completed) at any
time, for any reason (including, without limitation, regulatory restrictions) in
Publisher’s sole discretion (e.g., Publisher may block, or cause to be blocked,
calls from certain geographic areas, calls from certain devices or through
certain communications channels);

(g) Publisher has no control over the substance of the calls from end users, the
volume or frequency of such calls, or the seriousness or legitimacy of the
calls, and Publisher has made no representations, warranties or guarantees in
that regard;

(h) Neither Publisher nor any third party as Publisher may engage to provide the
Click to Call Service functionality (the “VOIP Service Provider”) will have any
duty to monitor the Click to Call Services or any Advertiser’s or end user’s use
thereof (or retain information relative to use thereof); however, Publisher (on
behalf of itself and the VOIP Service Provider) reserves the right to monitor,
review, retain and/or disclose any information as necessary to satisfy any
applicable law, regulation, legal process or governmental request;

(i) Under no circumstances will Publisher have any obligation to provide me with
information regarding end users of the Click to Call Services; and

(j) Publisher makes no warranties regarding the quality of any call placed
through the Click to Call Services, and does not warrant that any call(s)
attempted by end users through the Click To Call Services will be completed.

    SECTION 48 USE OF THE CLICK TO CALL SERVICES. I acknowledge and agree that I
am responsible for all matters related to how I use the Click to Call Services,
including without limitation, my choice of telephone service and telephone
equipment. I further acknowledge, covenant and agree that:

(a) I will not resell any Click to Call Services.

(b) I will not use or permit others to use the Click to Call Services in ways
that violate any local, state, national, or international law or applicable
regulations, or infringe the rights of others. For example, I will not violate
any laws relating to defamation, obscenity, fraud, deceptive trade practices or
privacy in connection with my use of the Click to Call Services.

(c) I will not:

(i) Provide false information on my Application or copy sheet, or fail to notify
Publisher of any change in my telephone number associated with my Talk for Free
Button;

(ii) Make any communications through the Click to Call Services that are
unlawful, harmful, threatening, abusive, invasive of another’s privacy,
harassing, defamatory, slanderous, vulgar, obscene, indecent, hateful, racist,
embarrassing or otherwise objectionable to any other person or entity as
determined by Publisher in its sole discretion;

(iii) Engage in any other conduct that inhibits any other person from using or
enjoying the SuperPages.com website and/or the Click to Call Services; or

(iv) Use the Click to Call Services in any other manner that, in Publisher’s
sole discretion, is inconsistent with the purpose of the Click to Call Services.





14





